Citation Nr: 1629470	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for bilateral pes planus and ingrown toenails.  

4.  Entitlement to service connection for bilateral knee disability.  

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The March 2009 rating decision assigned a noncompensable rating for PTSD.  However, in April 2012, the RO changed that initial rating to 30 percent effective from the date in November 2008 following the Veteran's service discharge.  

The Veteran presented testimony at a Board hearing in March 2015, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  During the hearing, the Veteran indicated that he had cut back on the number of hours at his place of employment, after almost being discharged, in order to compensate for his PTSD.  He stated that his current wage is at about the poverty level.  This raises the matter of TDIU due to PTSD.  This matter is considered to be on appeal as part of the Veteran's claim for a higher rating for his service-connected PTSD, and as such, it has been listed on the cover page.  See Rice v. Shinseki, 22 Vet. App.447, 455 (2009).  

The Veteran initiated, but did not perfect, an appeal as to a claim for service connection for blurred vision, so it will not be further discussed herein.  He specifically indicated in his August 2011 substantive appeal that the only issues he was appealing were those listed on the first page of this decision.  

The issues of entitlement to service connection for bilateral knee disability and a higher rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability of either ear.   

2.  The Veteran's current lumbosacral strain was manifest in and has continued since service.  

3.  The Veteran's pre-service mild bilateral asymptomatic pes planus increased to moderate symptomatic pes planus in service, beyond the natural progress of the disease, and ingrown toenails were manifest in and since service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for lumbosacral strain are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for bilateral pes planus and ingrown toenails are met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§  3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the pes planus and ingrown toenail and low back claims, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)), have been satisfied as these claims are granted herein.  With respect to the hearing loss claim, VA has met its duty to notify and assist the Veteran.  The Board notes that the PTSD claim has been remanded in part to obtain VA treatment records, however, the duty to assist does not require such development with respect to the hearing loss claim as the Veteran testified that the outstanding VA treatment records only pertained to his PTSD, back and feet claims.  See March 2016 hearing transcript at 2.  

Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111 (West 2014).

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Under the law, if a disorder noted at the time of a veteran's examination, acceptance, and enrollment into service undergoes a chronic or permanent increase in severity during service, it is presumed that the disability was aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  The presumption may be rebutted only by clear and unmistakable evidence demonstrating that the increase was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

The provisions of 38 C.F.R. § 3.306 indicate that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

Hearing loss

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Service treatment records do not show hearing loss disability, which was claimed by the Veteran several days before service discharge in November 2008.

On VA examination for compensation purposes in February 2009, the Veteran stated that hearing loss began in service.  On testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
5
LEFT
20
15
25
15
25

Speech recognition scores, using the Maryland CNC test, were 100 percent in each ear.  The examiner reported that for the claimed condition of bilateral hearing loss, there was no diagnosis because there was no pathology to render a diagnosis.  

Based on the evidence, the Board finds that service connection is not warranted for hearing loss disability of either ear, as it is not shown.  The February 2009 VA examination report shows that the Veteran does not have a current hearing loss disability of either ear as required by 38 C.F.R. § 3.385.  The test results show that the Veteran did not have an auditory threshold of 40 decibels or more in either ear for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz; auditory thresholds for at least 3 of those frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  This being the case, service connection cannot be granted for hearing loss disability of either ear.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The Board notes that if the Veteran's hearing acuity decreases in the future so that the regulatory criteria to prove current disability are met, he may request that his claim for service connection for hearing loss be reopened.  

Low back

Service treatment records show that the Veteran had complaints of inner thigh and low back pain for 3 days in September 2003.  He reported that no injury caused the pain, but that he had a throbbing sensation when sitting down, and that his thigh pain felt like a pulled muscle.  The results of a clinical evaluation of the Veteran's low back were not reported, but Motrin, physical therapy, and stretching were prescribed.  

The Veteran claimed service connection for low back disability which he described as lower back pain, in November 2008, several days prior to service discharge.  He failed to report for a first attempt by VA to examine him, due to what he later reported were service obligations.  On VA examination in March 2012, lumbosacral strain was diagnosed.  The examiner noted that the Veteran had been treated in September 2003 for a strain and that he had left leg pain at the time.  On examination, the Veteran had painful motion when moving his thoracolumbar spine.  The examiner indicated that the Veteran had a strain only and now does heavy work, and felt that it was less likely than not that his back condition is related to service.  

In June 2012, the Veteran indicated that he continued to disagree with the denial of service connection for his back problem.  He stated that his back was fine prior to service, and that he injured his back in service and served 3 combat tours which further exacerbated his back problems.  Even the VA examiner diagnosed lumbar strain.  He indicated that while the examiner in March 2012 indicated that he did heavy work, he had left that job (as a landscaper) because of constant pain he was experiencing, not as a result of the job duties, but as a result of his prior injuries in service.  He had to leave that job and became a tow motor operator, but even the long periods of sitting associate with that job affected his back.  

Based on the evidence, the Board finds that service connection is warranted for lumbosacral strain.  The Board finds that a good case can be made for service-connecting lumbosacral strain.  The Veteran had back problems in service and a reasonable interpretation of his statements is that they continued after the first treatment he received in service in September 2003 and to this day.  He testified in March 2016 that his lower back pain started in Iraq, mainly due to moving equipment, and that his NCO knew about it but the Veteran did not get formal treatment for it.  For the rest of his deployment, it was kind of like an ongoing pain.  He did not think much of it, but it stayed with him while he carried his weapon and other equipment, including satellite poles that weighed 50 to 70 pounds.  After service, he had been on a pain medicine regimen on a weekly basis.  The examiner in March 2013 identified the in-service disorder as lumbosacral strain and indicated that the Veteran currently has low back strain, which is the same diagnosis that he identified as existing in service, and the Board finds that the Veteran has made acceptable, credible statements concerning continuity of symptomatology since service.  Reasonable doubt is resolved in the favor of this Veteran of 3 tours in Southwest Asia.  

Feet

On service entrance examination in March 2001, the Veteran denied having or having had foot trouble, but his feet were clinically noted to be abnormal.  Mild asymptomatic bilateral pes planus was noted.  In September 2001, the Veteran complained of right foot pain for 2 or 3 days.  He had tenderness to percussion of the right metatarsal and extensor hallucis longus. The assessment was right extensor hallucis longus tendonitis.  In October 2001, the Veteran stated that left foot symptoms had decreased but returned after much road marching.  An X-ray appeared normal.  There was tenderness to percussion along the medial border of the 1st ray.  The assessment was right foot pain.  In January 2002, the Veteran complained of bilateral foot pain.  He had tenderness and moderate pes planus of each foot.  

In June 2002, the Veteran was seen for pain in the lateral aspect of each foot.  The Veteran was noted to have tenderness along the 5th metatarsals and 5th digits bilaterally, and bilateral pes planus and bilateral metatarsalgia along the 5th metatarsals were assessed.  In July 2002, the Veteran complained that his feet were hurting due to flat feet, and that he had gotten inserts, but that they made the pain increase.  The assessment was moderate symptomatic pes planus.  He was advised to run at his own pace for 5 days.  In November 2003, the Veteran had ingrown 1st toenails removed bilaterally.  In December 2004, he was seen for a crush injury to his 2nd digit of his left foot, without fracture.  In March 2006, there was a diagnosis of right foot tendonitis.  In October 2006, the Veteran complained that his inner foot hurt for about a month.  It had bothered him in the past with running, but now hurt even with walking.  The assessment was left foot strain.  In June 2008, he complained of chronic left medial mid-foot pain, and the assessments were foot pain and plantar fasciitis.  

In March 2012, a VA examiner noted that the Veteran has a diagnosis of pes planus.  The examiner noted that the Veteran had pes planus before service and now has foot pain, and had had ingrown toenails removed from both great toes.  He had pain on use and manipulation of his feet, and it was relieved by arch supports.  He had decreased longitudinal arch height on weight bearing, and the weight bearing line was over or medial to the great toe.  The examiner stated that the Veteran had pes planus before service, and that there was no evidence that it was aggravated beyond normal progression by his service.  

An April 2016 VA medical record noted that the Veteran had seen podiatry in February 2016 and recently had an infected left great ingrown toenail.  

Based on the evidence, the Board finds first that service connection is warranted for the Veteran's bilateral pes planus.  Only mild asymptomatic pes planus was noted on service entrance examination in March 2001, and the Veteran had denied ever having foot trouble at that time.  In contrast, in service, the Veteran was seen for complaints of pain in his feet on a number of occasions, with symptoms such as tenderness in September 2001 and January 2002.  His pes planus was graded as moderate bilaterally in both January and July 2002, and symptoms were noted to have increased after activity including road marches, running, and walking.  

Notwithstanding the negative medical opinion on VA examination in March 2012, the Board finds that the Veteran's pre-service pes planus increased in severity in service, due to incidents of service, to a moderate pes planus.  This finding is supported by the service treatment records which show a pes planus which had never been symptomatic prior to service and which increased from mild to symptomatic moderate pes planus in service, and which service treatment records show had been aggravated by service activity such as marching and running.  

Because pes planus was noted to be asymptomatic and mild at induction, and increased in severity during service to moderate and symptomatic, the Veteran is entitled to the presumption of aggravation unless, as noted above, evidence establishes that the in-service worsening was clearly and unmistakably due to the natural progress of the disease.  Here, there is no such evidence.  The 2012 examiner's sole comment on this issue is that "there is no evidence that is was aggravated beyond normal progression by his service."  Such a statement does not rise to the level of clear and unmistakable evidence. 

As for ingrown toenails, the Board finds that these were manifest in service as reflected by the service treatment records showing treatment for them, and there is evidence of a current ingrown toenail disability as reflected by the post-service medical evidence.  Accordingly, service connection will be granted for these as well.  


ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for lumbosacral strain is granted.

Service connection for bilateral pes planus and ingrown toenails is granted.  


REMAND

The Veteran has appealed for a rating greater than the 30 percent currently assigned for his service-connected PTSD.  The most recent VA psychiatric examination was in 2011, and during his hearing before the undersigned in March 2016, he indicated that since that time, medication has been added and he has constant depression and anxiety.  He indicated that he has been receiving VA treatment.  As there are indications that his PTSD may have increased in severity since the 2011 VA examination, and since he appears to be receiving ongoing VA treatment, remand to obtain updated records and an updated VA psychiatric examination will be undertaken, in order to assist the Veteran with this claim pursuant to 38 C.F.R. § 3.159 (2015).  Other development is requested in order to facilitate adjudication of the matter of entitlement to TDIU, including requesting that the Veteran provide information regarding his income in recent years to determine whether his part-time employment is marginal employment by VA standards.  

The Veteran has appealed VA's denial of service connection for right and left knee disability.  He claimed service connection for knee problems/pain in November 2008, several days before his service discharge.  Currently, a diagnosis of a disease or injury of the right or left knee is not of record, and service treatment records do not show knee disease, injury, or complaints.  However, since he claimed service connection for knee problems/pain several days prior to service discharge, it is reasonable to believe that he had knee problems/pain in service, based on a liberal reading of his claim.  Arthralgia (knee pain) has been assessed on a number of occasions post-service, and X-rays, although ordered on a number of occasions, have never been obtained.  To paraphrase the Veteran's June 2012 statement, essentially, he feels that he has bilateral knee disorders, and that they are related to his more than 7 years of service which included 3 combat tours which are shown on his DD Form 214.  In light of the evidence, the Board finds that action on this matter is required on remand, as indicated below, in order to assist the Veteran with it pursuant to 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a VCAA notice letter addressing the criteria for establishing entitlement to TDIU and a VA Form 21-8940, to enable him to file a formal application for a TDIU.  The Veteran is advised to complete the 21-8940 in its entirety, including providing information regarding his income in recent years to determine whether his part-time employment is marginal employment by VA standards

2.  Please make arrangements to obtain all outstanding medical records of VA and non-VA treatment which the Veteran has received for his psychiatric and knee disabilities.    

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination and medical opinion to determine:

a. the nature, extent, and severity of his service-connected PTSD; and

b. the impact of his PTSD on his functioning. Obtain a VA medical opinion regarding whether and the extent to which the Veteran's PTSD has affected his ability to work by assessing his occupational impairment.  In doing so, the examiner is asked to take the Veteran's level of education, any special training, and all previous work experience, including in IT, landscaping, and repairing and scrapping out medical equipment, into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  The examiner should consider and discuss as necessary whether the Veteran is capable of more than marginal employment given the Veteran's testimony that he has gone down from full-time work repairing medical equipment to part-time work with the same company scrapping out unit and helping the shipping/receiving manager ship boxes because of concentration issues, flashbacks, and anxiety.

The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently existing disease or injury of either knee.  All testing deemed necessary by the examiner, including X-rays, should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right or left knee disorder was incurred in service?  In formulating this opinion, the examiner should consider that the Veteran served for over 7 years, with 3 combat tours in Southwest Asia, and claimed several days prior to service discharge that he had had knee problems/pain (in service); and has had a number of assessments since then of arthralgia of the knees warranting X-rays.  

The examiner should furnish detailed reasons for the opinion, specifically discussing relevant evidence and medical principles.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the Veteran's pending claims, to include the matter of TDIU due to PTSD, in light of any additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


